PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6461


AARON CARTER,

            Plaintiff – Appellant,
v.

L.J. FLEMING; M. BROYLES, Food Service Manager; S. STALLAL, Food
Service Supervisor; MS. GREGG, State Dietician for the VDOC,

            Defendants – Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00123-EKD-RSB)


Argued: November 15, 2017                                   Decided: January 8, 2018


Before TRAXLER and FLOYD, Circuit Judges, and J. Michelle CHILDS, United States
District Judge for the District of South Carolina, sitting by designation.


Reversed and remanded by published opinion. Judge Traxler wrote the opinion in which
Judge Floyd and Judge Childs joined.


ARGUED: David Michael Shapiro, NORTHWESTERN PRITZKER SCHOOL OF
LAW, Chicago, Illinois, for Appellant. Matthew Robert McGuire, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON
BRIEF: Mark R. Herring, Attorney General, Stuart A. Raphael, Solicitor General,
Trevor S. Cox, Deputy Solicitor General, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.
TRAXLER, Circuit Judge:

       Aaron Carter brought a pro se § 1983 action primarily alleging violations of his

rights under the First Amendment’s Free Exercise Clause and the Religious Land Use

and Institutionalized Persons Act (“RLUIPA”), see 42 U.S.C. §§ 2000cc, et seq., as the

result of his former prison’s failure to accommodate his religious dietary needs. The

district court granted summary judgment against him, and Carter appeals. Because we

conclude that the court erred in granting summary judgment, we reverse and remand to

the district court for further proceedings.

                                              I.

       Carter is a prisoner in the Virginia Department of Corrections.         Because his

religion (Nation of Islam) has certain dietary restrictions, Carter participated in a prison

program known as Common Fare (the “Program”).             Under the Program, the prison

provided “an appropriate religious diet that meets or exceeds minimum daily nutritional

requirements” in exchange for the prisoner’s agreement “to abide by all requirements of

th[e] program,” including not “eating . . . or possessing unauthorized food items from the

main line.”    J.A. 112.    On November 26, 2015, Carter was observed accepting a

Thanksgiving Day lunch tray from the main line instead of a Common Fare meal. He

was suspended from the Program for one year as a result. Carter filed a grievance within

the prison system challenging the suspension on the basis that the Common Fare

agreement was already void when he took the meal. He specifically claimed that the

prison had violated the Common Fare agreement by changing the menu on October 1,



                                              2
2015, to include items, such as fried foods, that violated the dietary rules of the Nation of

Islam. Carter failed to obtain relief, however.

       Carter subsequently brought suit in federal district court alleging violations of his

religious freedom rights under the First Amendment’s Free Exercise Clause and the

RLUIPA. 1 He named as defendants the warden and two other officials at the Wallens

Ridge State Prison (“WARSP”), where he was incarcerated, as well as the VDOC

dietician.   He sought declaratory and injunctive relief, compensatory and punitive

damages, and attorneys’ fees.

       The district court granted summary judgment against Carter, finding that he had

“fail[ed] to disprove the reasonableness of the suspension policy,” J.A. 163, and that he

had not created a genuine factual dispute as to whether his religious exercise was

substantially burdened by the content of the Common Fare menu, considering that all

foods on the Common Fare menu were halal and kosher. 2


       1
               He also alleged a violation of his substantive due process rights, but that
claim is not at issue on appeal.
       2
               In support of their motion for summary judgment, Defendants had argued
to the district court that Carter failed to exhaust his administrative remedies because
Carter’s grievance was rejected with instructions to attach a particular form, and Carter
failed to follow the instructions and instead unsuccessfully appealed the decision. The
district court rejected this exhaustion argument, ruling that prison staff had prevented
Carter from availing himself of the appropriate administrative remedies regarding his
grievance because they refused to give him a copy of the form he was instructed to file.
Defendants do not challenge that ruling. Defendants also do not dispute on appeal that
Carter’s grievance provided adequate notice of his complaints that he was not receiving a
religiously appropriate diet and that he had been wrongly suspended from the Program.
See Wilcox v. Brown, No. 16-7596, slip op. at 7-8 n.4 (4th Cir. Dec. 5, 2017) (“[T]o
satisfy the exhaustion requirement, grievances generally need only be sufficient to ‘alert[]
(Continued)
                                             3
                                             II.

       Carter argues that the district court erred in granting summary judgment against

him on his First Amendment and RLUIPA claims. He contends that each of these claims

encompasses challenges both to the changes to the Common Fare menu and the

suspension and that, with regard to each aspect of the claims, the district court erred in

granting summary judgment.

       In response, Defendants argue that Carter’s claims do not encompass challenges to

the suspension. And because Carter was suspended from the Program at the time he filed

his complaint, Defendants maintain that he did not have standing to challenge the content

of the Common Fare menu. Defendants also argue that even if Carter’s claims do

encompass challenges to the suspension, such challenges have become moot to the extent

he seeks prospective relief. Finally, Defendants contend that the district court correctly

ruled that they were entitled to summary judgment on the merits of Carter’s claims to the

extent that they challenge the Common Fare menu change.

       On reply, Carter maintains that because his claims encompass challenges to the

suspension, he actually did have standing to challenge the menu change. And he denies

that his request for prospective relief from the suspension is now moot.

       We will address these arguments seriatim.


the prison to the nature of the wrong for which redress is sought.’” (quoting Strong v.
David, 297 F.3d 646, 650 (7th Cir. 2002))). Indeed, while Carter’s grievance was not a
model of clarity, we conclude that it did provide prison officials sufficient notice of these
complaints.


                                             4
                                               III.

          We begin with justiciability. Article III gives federal courts jurisdiction only over

“[c]ases” and “[c]ontroversies.” U.S. Const. art. III, § 2, cl. 1. “One essential aspect of

this requirement is that any person invoking the power of a federal court must

demonstrate standing to do so,” which “requires the litigant to prove that he has suffered

a concrete and particularized injury that is fairly traceable to the challenged conduct, and

is likely to be redressed by a favorable judicial decision.” Hollingsworth v. Perry, 133 S.

Ct. 2652, 2661 (2013). “To qualify as a case fit for federal-court adjudication, an actual

controversy must be extant at all stages of review, not merely at the time the complaint is

filed.”    Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (internal

quotation marks omitted). Accordingly, a case is moot “when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Chafin v.

Chafin, 133 S. Ct. 1017, 1023 (2013) (some internal quotation marks omitted). “Th[ese]

requirement[s] appl[y] independently to each form of relief sought.”              McBryde v.

Committee to Review Circuit Council Conduct & Disability Orders of Judicial

Conference of U.S., 264 F.3d 52, 55 (D.C. Cir. 2001) (citing Friends of the Earth v.

Laidlaw, 528 U.S. 167, 185 (2000)).

                                               A.

          Because Defendants’ argument that Carter lacked standing to challenge the

content of the Common Fare menu was based on the premise that Carter’s claims do not

encompass challenges to the suspension, we begin by construing Carter’s complaint.



                                                5
       Importantly, when a plaintiff raises a civil rights issue and files a complaint pro se,

the court must construe his pleadings liberally. See Smith v. Smith, 589 F.3d 736, 738

(4th Cir. 2009). We conclude that Carter’s First Amendment and RLUIPA claims,

liberally construed, include challenges to the suspension. The gravamen of Carter’s

claims is that Defendants are “imposing a substantial burden on [his] religious exercise”

by serving religiously inappropriate foods on the Common Fare menu in violation of the

Common Fare agreement.        J.A. 9.    The complaint outlines how the content of the

Common Fare menu beginning October 1, 2015, had this effect. But the complaint also

provides a full description of the facts relating to the suspension and reiterates Carter’s

argument that after the Common Fare menu change, the “agreement did not exist,

because you cannot expect the original agreement to be in force when the policy of the

agreement has been violated.” J.A. 8. Carter’s complaint requests, among other things,

“a declaration that the acts and omissions described herein violate[] his rights under the

Constitution and laws of the United States.” J.A. 10 (emphasis added). It appears that

both the Defendants in their memorandum in support of summary judgment and the

district court in granting summary judgment interpreted Carter’s complaint as challenging

the suspension. See J.A. 46 (argument in Defendants’ memorandum in support of their

summary judgment motion asserting, “Carter willingly violated the Common Fare

agreement . . . by taking a regular lunch tray instead of a Common Fare tray. Neither the

Common Fare menu nor Carter’s suspension violates his First Amendment and RLUIPA

rights.”); J.A. 163 (conclusion in district court opinion that Carter “fails to disprove the

reasonableness of the suspension policy”). We give Carter’s complaint the same logical

                                              6
reading and construe it as challenging both obstacles he described as standing between

him and a religiously appropriate diet. Accordingly, we conclude that his request for “a

declaration that the acts and omissions described herein violate[] his rights under the

Constitution and laws of the United States,” J.A. 10 (emphasis added), must be

understood as challenging the suspension as well as the content of the Common Fare

menu, so that if Carter prevailed, he could once again receive meals that complied with

his dietary restrictions.

                                            B.

       Having identified the claims Carter asserts, we now turn to the justiciability issues

Defendants raise.

                                             1.

       First, we do not agree with Defendants that Carter lacked standing to seek

prospective relief regarding the content of the Common Fare menu because he had

already been suspended from the Program when he filed his complaint. There can be no

doubt that Carter alleges injury from the change in the Common Fare menu. 3 Defendants

nevertheless argue that declaratory or injunctive relief regarding the content of the

Common Fare menu could not redress this injury because Carter was suspended from the

Program when he filed his complaint. Defendants’ argument does not account for the


       3
                Indeed, Defendants concede that he has standing to seek money damages
for injuries he suffered before he was suspended. Defendants argue for various reasons
that he is not entitled to damages. We leave those issues for the district court to consider
in the first instance.


                                             7
fact that Carter’s complaint seeks to overturn the suspension, thus creating the prospect

that this hurdle could be overcome. See Equity in Athletics, Inc. v. Department of Educ.,

639 F.3d 91, 100 (4th Cir. 2011) (“[N]o explicit guarantee of redress to a plaintiff is

required to demonstrate a plaintiff’s standing.”); see also Massachusetts v. EPA, 549 U.S.
497, 526 (2007) (holding that the redressability requirement was satisfied when the

court’s decision would reduce “to some extent” plaintiffs’ risk of additional injury); Utah

v. Evans, 536 U.S. 452, 464 (2002) (noting that “a significant increase in the likelihood

that the plaintiff would obtain relief that directly redresses the injury suffered” suffices to

show standing). Nor does Defendants’ argument account for the fact that the suspension

was for only one year and set to expire in December 2016. See Shalom Pentecostal

Church v. Acting Sec. U.S. Dep’t of Homeland Sec., 783 F.3d 156, 162 (3d Cir. 2015)

(rejecting contention by government “that relief must be immediate to satisfy

constitutional standing”). In light of both of these considerations, we conclude that

Carter’s prospects for meaningful redress were sufficient to give him standing to seek

prospective relief regarding the content of the Common Fare menu.

                                              2.

       Defendants do not dispute that Carter possessed standing to seek prospective relief

from the suspension, but they contend that any demand for such relief has become moot.

Specifically, Defendants point to two circumstances that have changed since Carter filed

his complaint that they argue prevent any prospective relief. First, Defendants maintain

that the one-year suspension is no longer harming Carter because it expired in December

2016. Second, Defendants contend that declaratory or injunctive relief awarded against

                                              8
the WARSP officials he has sued could not achieve reinstatement for Carter in the

Program because he has been transferred to a different Virginia prison.

      We do not agree that either change moots Carter’s attempts to obtain prospective

relief from the suspension. While the suspension had the effect of removing Carter from

the Program, its expiration does not entitle him to return to the Program. Rather, it

simply allows him to reapply, with no guarantee that his application will be granted. 4

Accordingly, Defendants have not shown that the suspension is no longer harming Carter.

See Colvin v. Caruso, 605 F.3d 282, 295-96 (6th Cir. 2010) (holding that transfer to new

prison did not moot prisoner’s claims that he was wrongly removed from kosher-meal

program when new prison relied on first prison’s removal of the prisoner’s kosher-meal

status to justify continuing his non-kosher-meal status). Should Carter prevail on his

challenge to the suspension, the district court could order the WARSP officials to rescind

the suspension they imposed or it could declare the suspension void. And, under the

applicable VDOC policies, such relief could entitle Carter to resume participating in the

Program at his new prison “as soon as practical.” 5 J.A. 96 (VDOC Operating Procedure

841.3 stating that “[a]n offender who is approved for Common Fare and transfers into a


      4
              In fact, at oral argument, the parties agreed that Carter had applied for
reinstatement at his new prison and been denied.
      5
               The applicable VDOC policy calls for a one-year suspension for a second
violation of the Agreement and a four-year suspension for a subsequent violation. Thus,
were the suspension voided or rescinded, another consequence would be that instead of
being a two-time offender subject to a four-year suspension for a subsequent violation of
the Common Fare agreement, he would only be a one-time offender going forward and
thus subject only to a one-year suspension for a subsequent violation of the agreement.

                                            9
facility that offers the Common Fare diet should begin receiving Common Fare meals as

soon as practical”). In that way, Carter’s challenge to the suspension could provide

meaningful redress to him. Thus, Defendants have not demonstrated that Carter has lost

all legally cognizable interest in the outcome of his request for prospective relief from the

suspension.

                                            IV.

       Having addressed Defendants’ justiciability arguments, we now turn to Carter’s

contention that the district court erred in granting summary judgment against him on the

merits of his First Amendment and RLUIPA claims.

       “We review a district court’s decision to grant summary judgment de novo,

applying the same legal standards as the district court, and viewing all facts and

reasonable inferences therefrom in the light most favorable to the nonmoving party.” T–

Mobile Ne. LLC v. City Council of Newport News, 674 F.3d 380, 384–85 (4th Cir. 2012)

(internal quotation marks omitted).

       In order to state a claim for violation of rights secured by the Free Exercise

Clause, an inmate, as a threshold matter, must demonstrate that: (1) he holds a sincere

religious belief; and (2) a prison practice or policy places a substantial burden on his

ability to practice his religion. See Thomas v. Review Bd. of Ind. Emp’t Sec. Div., 450
U.S. 707, 718 (1981). A practice or policy places a substantial burden on a person’s

religious exercise when it “put[s] substantial pressure on an adherent to modify his

behavior and to violate his beliefs.” Id. When deciding whether the prison’s practice

substantially burdens a religious exercise, “courts must not judge the significance of the

                                             10
particular belief or practice in question.” Lovelace v. Lee, 472 F.3d 174, 187 n.2 (4th Cir.

2006).

         Even when a prison policy or practice substantially burdens a prisoner’s religious

exercise, it will not violate the First Amendment if the government can demonstrate that

it “is reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S.
78, 89 (1987). This rule applies as well to punitive measures, which must be “reasonably

adapted to achieving a legitimate penological objective.” Lovelace, 472 F.3d at 200

(internal quotation marks omitted).        To the extent that defendants contend that a

particular objective justified punitive policy or practice, they must present it to the district

court in the first instance. See id. at 200-01 n.9. It is not our role to evaluate possible

objectives that defendants have not presented to the district court.            See id.    And

Defendants did not identify any such objective in this case.

         RLUIPA, in relevant part, provides that no government shall impose a substantial

burden on the religious exercise of an inmate unless the government demonstrates that

the burden furthers a compelling governmental interest and is the least restrictive means

of furthering that interest. See 42 U.S.C. § 2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853,

860 (2015). As is the case concerning the First Amendment, the courts will not evaluate

an interest that the government has not asserted as the justification for the burden. See

Lovelace, 472 F.3d at 190.

         With regard to both the First Amendment and the RLUIPA claims, Carter argues

that he at least created a genuine factual dispute as to whether Defendants’ actions in

preventing him from receiving meals in compliance with his dietary restrictions

                                              11
substantially burdened his ability to practice his religion. We agree. Carter’s verified

complaint plainly alleges that the new Common Fare menu does not comply with Nation

of Islam dietary restrictions because, among other problems, it includes fried foods.6

And Carter highlighted this fact in his pro se memorandum opposing summary judgment.

       Defendants never offered any specific challenge in the district court to Carter’s

contention that the inclusion of fried foods in the Common Fare menu prevented him

from complying with his religion’s dietary requirements.             However, on appeal

Defendants argue for the first time that they are entitled to summary judgment because

Carter failed to create a genuine factual dispute regarding whether his religious beliefs

prohibit the eating of fried foods. And, they posit that even if his religious beliefs

prohibit him from eating some of the food he is served, the remaining food might be

sufficiently nutritious that his religious exercise is not actually substantially burdened. 7

Of course, with Defendants not having raised either of these arguments in the district

court in support of their entitlement to summary judgment, Carter had no notice that he

needed to develop evidence on the nutritional value of the food he actually could eat or

additional evidence demonstrating that his religion prohibits him from eating fried foods.

Accordingly, Defendants are not entitled to summary judgment on these belatedly raised


       6
              For the sake of simplicity, we will focus only on this particular way in
which Carter claimed the new menu did not comply with Nation of Islam’s dietary
restrictions.
       7
              Defendants advanced this second argument for the first time at oral
argument.


                                             12
grounds. See Fountain v. Filson, 336 U.S. 681, 683 (1949) (per curiam); cf. United

States Dev. Corp. v. Peoples Fed. Sav. & Loan Ass’n, 873 F.2d 731, 735 (4th Cir. 1989)

(holding that district courts may grant summary judgment sua sponte but only if the

notice to the losing party is “sufficient to provide . . . an adequate opportunity to

demonstrate a genuine issue of material fact”). 8

       With Carter at least having shown a genuine factual dispute as to whether his

rights were substantially burdened by the prison’s serving him foods that Nation of Islam

dietary rules prohibited him from eating, Defendants could show entitlement to summary

judgment on the Free Exercise claim only by demonstrating as a matter of law that the

policy or practice causing the burden was reasonably related to the achievement of a

legitimate penological objective. See Turner, 482 U.S. at 89. And they could establish

entitlement to summary judgment on the RLUIPA claim only by showing as a matter of

law that the burden furthers a compelling governmental interest and is the least restrictive

means of furthering that interest. See Holt, 135 S. Ct. at 860. To make these showings,

Defendants first needed to identify the institutional need for substantially burdening the


       8
              Moreover, we note that the summary judgment record at least creates a
genuine factual dispute regarding the issue of whether Nation of Islam doctrine precludes
the eating of fried foods. Carter alleged in his verified complaint that the Common Fare
menu was in violation of the Nation of Islam diet because, among other reasons, it
featured fried foods. See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (“[A]
verified complaint is the equivalent of an opposing affidavit for summary judgment
purposes, when the allegations contained therein are based on personal knowledge.”
(emphasis in original)) He repeated this assertion in his affidavit. And finally, he
provided an excerpt from the book “How to Eat to Live” by Elijah Muhammad
instructing adherents to “[s]tay away from eating fried foods.” J.A. 152. Defendants
have forecast no evidence to the contrary.

                                             13
prisoner’s rights. See Lovelace, 472 F.3d at 190, 200 n.9. Since Defendants have not

offered any interest that they claim justified the burden, Defendants have not shown

entitlement to summary judgment. 9

                                              V.

       In sum, for the foregoing reasons, we reverse the grant of summary judgment and

remand to the district court for further proceedings.

                                                             REVERSED AND REMANDED




       9
              In support of their summary judgment motion in the district court,
Defendants did not raise any issues relating to the responsibility of specific Defendants
for any violations. However, in a footnote in its opinion, the district court called into
question the sufficiency of the allegations to establish liability regarding all but one of the
specific Defendants Carter sued. On appeal, Carter argues that his allegations regarding
the specific Defendants were sufficient, and Defendants have offered no response to
those arguments. On remand, the parties will be free to litigate any arguments relating to
the individual responsibility of particular Defendants.

                                              14